                     Case 21-10461-JTD               Doc 4       Filed 03/02/21         Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    CMC II, LLC, 1                                                   Case No. 21-10461 (xxx)

                      Debtors.                                       (Joint Administration Pending)



 MOTION OF DEBTORS FOR ENTRY OF ORDER (I) AUTHORIZING DEBTORS TO
  (A) FILE A CONSOLIDATED LIST OF CREDITORS IN LIEU OF SUBMITTING A
SEPARATE MAILING MATRIX FOR EACH DEBTOR; (B) FILE A CONSOLIDATED
LIST OF TOP THIRTY (30) LARGEST UNSECURED CREDITORS; AND (C) REDACT
    CERTAIN PERSONAL IDENTIFICATION INFORMATION FOR INDIVIDUAL
              CREDITORS; AND (II) GRANTING RELATED RELIEF

             CMC II, LLC (“CMC II” or the “Manager Debtor”) and certain of its affiliates, the

debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors” or the

“Company”), hereby move (this “Motion”) this Court for entry of an order, substantially in the

form attached hereto as Exhibit A (the “Proposed Order”), granting the relief described below.

In support thereof, the Debtors rely on the Declaration of Paul Rundell in Support of Chapter 11

Petitions and First Day Papers (the “First Day Declaration”), 2 and respectfully represent as

follows:

                                               RELIEF REQUESTED

             1.     By this Motion, the Debtors respectfully request entry of an Order: (i) authorizing

the Debtors to (a) file a consolidated list of creditors in lieu of submitting a separate mailing matrix



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: CMC II, LLC (6973), Salus Rehabilitation, LLC (4037), 207 Marshall Drive Operations LLC
      (8470), 803 Oak Street Operations LLC (3900), Sea Crest Health Care Management, LLC (2940), and Consulate
      Management Company, LLC (5824). The address of the Debtors’ corporate headquarters is 800 Concourse
      Parkway South, Maitland, Florida 32751.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the First Day
      Declaration.
                 Case 21-10461-JTD        Doc 4     Filed 03/02/21      Page 2 of 9




for each Debtor, (b) file a consolidated list of the Debtors’ thirty (30) largest general unsecured

creditors, and (c) redact certain personal identification information for individual creditors; and

(ii) granting related relief.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Venue of these cases and this Motion in this district is proper under 28 U.S.C. §§ 1408

and 1409.

        3.      The legal predicates for the relief requested herein are sections 105(a), 107(c),

342(a), and 521 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 1007 and

2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 1001-

1(c), 1007-2, 2002-1, 9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

        4.      Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court would lack Article

III jurisdiction to enter such final order or judgment absent the consent of the parties.

                                         BACKGROUND

I.      THE CHAPTER 11 CASES.

        5.      On March 1, 2021 (the “Petition Date”), each Debtor commenced a case by filing

a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”). The Debtors have requested that the Chapter 11 Cases be jointly administered.

        6.      The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                 -2-
                Case 21-10461-JTD          Doc 4     Filed 03/02/21      Page 3 of 9




       7.      To date, the Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) has not appointed a creditors’ committee in the Chapter 11 Cases, nor has any

trustee or examiner been appointed therein.

       8.      The Debtors in these Chapter 11 Cases manage and operate skilled nursing facilities

(“SNFs”), providing a variety of services to mostly elderly residents that include short-term

rehabilitation, comprehensive post-acute care, long-term care, and physical, occupational, and

speech therapies. Debtor CMC II provides management and support services to approximately

140 SNFs, each of which is operated by an affiliate of the Debtors (such SNFs, the “Managed

SNFs”, and such operators, the “Managed SNF Operators”) under the common ownership of

non-Debtor LaVie Care Centers, LLC (“LVCC”), doing business as Consulate Health Care. Two

of the Managed SNF Operators are Debtors in these Chapter 11 Cases: 207 Marshall Drive

Operations LLC (“Marshall”) and 803 Oak Street Operations LLC (“Governor’s Creek” and,

together with Marshall, the “Operator Debtors”). Each of the Operator Debtors operates a 120-

bed SNF located in Northern Florida. The remaining Debtors, Salus Rehabilitation, LLC, Sea

Crest Health Care Management, LLC, and Consulate Management Company, LLC, are no longer

operational but historically provided rehabilitation and management services, respectively.

       9.      Additional factual background regarding the Company’s business operations,

corporate and capital structures, and restructuring efforts are described in greater detail in the First

Day Declaration, filed contemporaneously with this Motion and incorporated herein by reference.

            BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

I.     THE DEBTORS SHOULD BE AUTHORIZED TO FILE A CONSOLIDATED CREDITOR MATRIX.

       10.     Local Rule 2002-1(f)(v) requires each debtor, or its duly retained agent, in jointly

administered cases to maintain a separate creditor mailing matrix. Del. Bankr. L.R. 2002-1(f)(v).

Local Rule 1001-1(c) permits the Court to modify the Local Rules “in the interest of justice.” Del.

                                                 -3-
                     Case 21-10461-JTD             Doc 4       Filed 03/02/21        Page 4 of 9




Bankr. L.R. 1001-1(c). The Debtors submit that permitting them to maintain a single consolidated

list of creditors (the “Creditor Matrix”), in lieu of filing a separate creditor matrix for each

Debtor, is warranted. Requiring the Debtors to segregate and convert their computerized records

to a Debtor-specific creditor matrix format would be unnecessarily burdensome and would result

in confusing and duplicative notices. 3

           11.      Courts in this district have routinely granted the same or similar relief to chapter 11

debtors. See, e.g., In re GNC Holdings, Inc., No. 20-11662 (KBO) (Bankr. D. Del. June 25, 2020)

(waiving requirement that debtors maintain separate creditor matrices); In re AAC Holdings, Inc.,

No. 20-11648 (JTD) (Bankr. D. Del. June 23, 2020) (same); In re the Hertz Corp., No. 20-11218

(MFW) (Bankr. D. Del. May 28, 2020) (same); In re Quorum Health Corp., No. 20-10766 (KBO)

(Bankr. D. Del. May 7, 2020) (same); In re Destination Maternity Corp., No. 19-12256 (BLS)

(Bankr. D. Del. Oct. 22, 2019) (same); In re Pernix Sleep, Inc., No. 19-10323 (CSS) (Bankr. D.

Del. Apr. 11, 2019) (same). 4

II.        THE DEBTORS SHOULD BE AUTHORIZED TO FILE A SINGLE CONSOLIDATED LIST OF THE
           DEBTORS’ THIRTY (30) LARGEST UNSECURED CREDITORS.

           12.      Additionally, Bankruptcy Rule 1007(d) requires the Debtors to file “a list

containing the name, address and claim of the creditors that hold the 20 largest unsecured claims.”

Fed. R. Bankr. P. 1007(d). This “Top 20” List is used to facilitate the appointment of a creditors’

committee by the U.S. Trustee. See In re Dandy Doughboy Donuts, Inc., 66 B.R. 457, 458 (Bankr.

S.D. Fla. 1986) (“The purpose of the separate list of 20 largest creditors required by [Bankruptcy




3
      If any of the Debtors’ Chapter 11 Cases converts to a case under chapter 7 of the Bankruptcy Code, the applicable
      Debtor will maintain its own creditor mailing matrix.
4
      Because of the voluminous nature of the orders cited herein, they are not attached to this Motion. Copies of these
      orders, however, are available on request.

                                                          -4-
                   Case 21-10461-JTD             Doc 4       Filed 03/02/21        Page 5 of 9




Rule 1007(d)] is to enable the clerk to identify members and the court to appoint immediately an

unsecured creditors’ committee in compliance with 11 U.S.C. 1102(a)(1).”).

         13.      A consolidated list of the Debtors’ thirty (30) largest unsecured creditors will

sufficiently aid the U.S. Trustee in communicating with these creditors. The Debtors share a

common nucleus of large creditors. In light of the foregoing, compiling separate creditor lists for

each Debtor would consume a substantial amount of the Debtors’ limited time and resources, with

little, if any, attendant value to the Debtors’ estates or the U.S. Trustee. Accordingly, the Debtors

submit that a consolidated list of the Debtors’ thirty (30) largest unsecured creditors is reasonable

under the circumstances. 5

         14.      Courts in this district have routinely granted the same or similar relief to chapter 11

debtors. See, e.g., In re GNC Holdings, Inc., No. 20-11662 (KBO) (Bankr. D. Del. June 25, 2020)

(authorizing filing of list of top 30 unsecured creditors); In re AAC Holdings, Inc., No. 20-11648

(JTD) (Bankr. D. Del. June 23, 2020) (same); In re the Hertz Corp., No. 20-11218 (MFW) (Bankr.

D. Del. May 28, 2020) (top 50); In re Quorum Health Corp., No. 20-10766 (KBO) (Bankr. D. Del.

May 7, 2020) (same); In re Destination Maternity Corp., No. 19-12256 (BLS) (Bankr. D. Del. Oct.

22, 2019) (top 30); In re Pernix Sleep, Inc., No. 19-10323 (CSS) (Bankr. D. Del. Apr. 11, 2019)

(same). 6

III.     THE DEBTORS SHOULD BE AUTHORIZED TO REDACT CERTAIN PERSONAL
         IDENTIFICATION INFORMATION FOR CERTAIN CREDITORS.

         15.      Section 107(c) of the Bankruptcy Code provides that this Court “for cause, may

protect an individual, with respect to the following types of information to the extent the court



5
    If any of the Debtors’ Chapter 11 Cases converts to a case under chapter 7 of the Bankruptcy Code, the applicable
    Debtor will file an unconsolidated “Top 20” list within ten (10) days of any such conversion.
6
    Because of the voluminous nature of the orders cited herein, they are not attached to this Motion. Copies of these
    orders, however, are available on request.


                                                        -5-
                   Case 21-10461-JTD             Doc 4      Filed 03/02/21        Page 6 of 9




finds that disclosure of such information would create undue risk of identity theft . . . [a]ny means

of identification . . . contained in a paper filed, or to be filed in a case under” the Bankruptcy Code.

11 U.S.C. § 107(c)(1)(A). Cause exists to authorize the Debtors to redact address information of

certain individual creditors—including the Debtors’ current and former employees, and current

and former residents at their SNFs—from the Creditor Matrix, because such information could be

used to perpetrate identity theft or locate survivors of domestic violence or stalking who have

otherwise taken steps to conceal their whereabouts. 7 This risk is not merely speculative. In a

recent case, the former partner of a debtor’s employee exploited the publicly accessible creditor

and employee information filed in the case to track the employee to her new address, which had

not been publicly available until then, forcing the employee to change addresses again for her

safety. 8

         16.      Similarly, in In re Dex Media, Inc., the U.S. Trustee objected to the debtors’ request

to redact employees’ addresses, arguing that there was no basis for treating employees differently

from other creditors absent specific identifiable harm. Judge Gross rejected this argument,

recognizing the importance of protecting individuals from unnecessary security risk:

         I think, that in the present day, with the abuse of private information, that these
         addresses ought to be redacted, and so, you know, I just think that individuals whose
         only position is to have been former employees, for example, ought not to have
         their home addresses listed publicly. I think that [] creates a possibility of abuse
         and so, I am going to grant the order [to seal].



7
    By separate motion filed contemporaneously herewith, the Debtors are seeking to maintain and protect the
    confidentiality of protected health information of their current and former residents, as required by the Health
    Insurance Portability and Accountability Act of 1996 (“HIPAA”), through the application of certain proposed
    confidentiality procedures set forth in the motion (the “Confidentiality Procedures”). See Motion Of Debtors
    For Entry of Order Authorizing the Implementation of Procedures to Maintain and Protect Confidential Health
    Information. This Motion only seeks to redact information for current and former residents to the extent they are
    not encompassed by those Confidentiality Procedures.
8
    This incident, which took place during the first Charming Charlie chapter 11 proceedings in 2017, is described in
    the “creditor matrix motion” filed in In re Charming Charlie Holdings Inc., No. 19-11534 (CSS) (Bankr. D. Del.
    July 11, 2019) [Docket No. 4].

                                                        -6-
                  Case 21-10461-JTD             Doc 4      Filed 03/02/21         Page 7 of 9




Hr’g Tr., at 21:13-21, In re Dex Media, Inc., No. 16-11200 (KG) (Bankr. D. Del. May 18, 2016).

        17.      For these reasons, the Debtors respectfully submit that redaction of the address

information for all current and former employees listed on the Creditor Matrix is warranted. In

addition, a substantial number of the individual creditors on the Creditor Matrix are current or

former elderly residents of the Company’s SNFs. These individuals are part of a demographic that

is especially susceptible to identify theft and other potential harm likely to result from public

disclosure of their personal information—particularly in light of advanced technology now

available for potential wrongdoers—and, thus, the risks associated with such disclosure are even

more acute. Accordingly, the Debtors submit that redaction of the address information of all

employees and residents from the Creditor Matrix is appropriate under the circumstances. The

Debtors propose to provide an unredacted version of the Creditor Matrix to the U.S. Trustee,

counsel to any official committee of unsecured creditors appointed in the Chapter 11 Cases, and

this Court.

        18.      Courts in this district have routinely granted the same or similar relief to chapter 11

debtors. See, e.g., In re GNC Holdings, Inc., No. 20-11662 (KBO) (Bankr. D. Del. June 25, 2020)

(authorizing debtors to redact home addresses of individual creditors); In re AAC Holdings, Inc.,

No. 20-11648 (JTD) (Bankr. D. Del. June 23, 2020) (same); In re Quorum Health Corp., No. 20-

10766 (KBO) (Bankr. D. Del. May 7, 2020) (same); In re Destination Maternity Corp., No. 19-

12256 (BLS) (Bankr. D. Del. Oct. 22, 2019) (same). 9




9
    Because of the voluminous nature of the orders cited herein, they are not attached to this Motion. Copies of
    these orders, however, are available on request.


                                                       -7-
                Case 21-10461-JTD         Doc 4    Filed 03/02/21     Page 8 of 9




                                            NOTICE

       19.     Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the Internal Revenue Service; (c) the Securities and Exchange

Commission; (d) the parties included on the Debtors’ consolidated list of their thirty (30) largest

unsecured creditors; (e) counsel to the proposed DIP Lender; (f) the Office of the United States

Attorney for the District of Delaware; (g) all known holders of liens in the Debtors’ assets; (h)

counsel to the plaintiffs in the case captioned U.S.A. ex rel. Angela Ruckh v. CMC II, LLC et al.,

and (i) the Debtors’ landlords. As this Motion is seeking “first day” relief, notice of this Motion

and any order entered in connection with the Motion will be served on all parties as required by

Local Rule 9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the

nature of the relief in it, the Debtors respectfully submit that no further notice of this Motion is

required.

                                     NO PRIOR REQUEST

       20.     No previous request for the relief sought herein has been made to this Court or any

other court.




                                                -8-
                Case 21-10461-JTD         Doc 4    Filed 03/02/21     Page 9 of 9




                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter an Order, substantially

in the form attached hereto as Exhibit A, granting the relief requested in the Motion and such other

and further relief as the Court may deem proper

Dated: March 2, 2021                          CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                              /s/ Mark D. Olivere
                                              William E. Chipman, Jr. (No. 3818)
                                              Robert A. Weber (No. 4013)
                                              Mark L. Desgrosseilliers (No. 4083)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 295-0191
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             weber@chipmanbrown.com
                                                             desgross@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                              Proposed Counsel to the Debtors and
                                              Debtors-In-Possession




                                                -9-
